IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-46,426-05


                   EX PARTE KENDRICK EUGENE PENRICE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1135434 IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence and therefore the results of his analyses are

unreliable. A Department of Public Safety report shows that the lab technician who was solely

responsible for testing the evidence in this case is the scientist found to have committed misconduct.

The record also shows that the evidence in this case has been destroyed and therefore cannot be
                                                                                                     2

retested. Applicant is entitled to relief. Ex parte Turner, 394 S.W.3d 513 (Tex. Crim. App. 2013).

          Relief is granted. The judgment in Cause No. 1135434 in the 182nd District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 12, 2013
Do Not Publish